Per Curiam. The procedural background of this matter is set out in In Re: Meurer, 337 Ark. 608, 990 S.W.2d 552 (1999). Mr. Meurer appeared before this court on June 24, 1999, to show cause why he should not be held in contempt for failing to comply with the terms of the February 12, 1999 order of the Supreme Court Committee on Professional Conduct. Mr. Meurer entered a plea of guilty to this court, and was ordered to submit an affidavit in mitigation by June 28, 1999. Mr. Meurer tendered his affidavit on June 29, 1999. The Committee’s response, filed July 2, 1999, raised questions concerning the veracity of the information supplied by Mr. Meurer.  Given the circumstances of this case, we hereby appoint a special master, The Flonorable Perry Whitmore, to conduct a hearing on the matter. After the hearing, we direct the master to make findings of fact and file them with this court on or before September 8, 1999. Upon receipt of the master’s findings, we will render a decision on the matter.